DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
2.	Claims 1-15 are pending; claims 1, 10 and 13 are independent. 
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-4 and 6-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Short (US 2016/0255278).
Regarding claims 1 and 13, Short teaches a system (figs 17-19 and figs 20-22) and a method (figs 25-28 and Paras 0060-0063) , comprising:
a projector (fig. 17, projector 16);
a camera (fig. 17, camera 14);
a touch sensitive mat (Para 0056, wherein, any suitable alteration technique may be used including, for example, touch and gesture recognitions such as “pinch to zoom” or input from IR stylus 28 for a projection device 40 and/or altering a digital file for a computing device 88, 90, for example in fig. 1B and Para 0028, wherein work surface 24 is on a portable mat 25 that may include touch sensitive areas); and
a computing device to:
receive a first input from the camera corresponding to a first layer, a second input from the touch sensitive mat corresponding to a second layer, and a third input from a collaborating remote computing device corresponding to a third layer (figs 20-22 and Paras 0056, wherein a virtual objects include, for example, digital content rendered as projected images at projection capture devices 40 as well as digital content rendered on a display as slides, documents, digital photos and the like at other devices 88 and 90. As noted above with reference to FIGS. 1A, 1B, 2, and 3, each projection capture device 40 may be configured to project an object image 22 into the same position in workspace 24 as the position of object 20 when its image was captured by camera 14); and
render collaborative display data based on the first input, the second input, the third input, and a layer filter, wherein the collaborative display data is presented by the projector (figs 25-28 and Paras 0060-0063, wherein real and virtual objects are treated as visually interchangeable logical layers that allow a projection capture device to interpret and control its workspace and, in a collaborative environment, to help each user interact effectively with local and remote objects).
Regarding claim 2, Short teaches the system of claim 1, wherein the layer filter indicates a layer order (fig. 25 and Para 0060, layering technique through a programming module 128 residing on projection capture device controller 18).
Regarding claim 3, Short teaches the system of claim 1, wherein the layer filter indicates a layer selection for rendering (fig. 25 and Para 0060).
Regarding claim 4, Short teaches the system of claim 1, wherein the collaborative display data is presented on the touch sensitive mat (fig. 1B and Para 0028, wherein work surface 24 is on a portable mat 25 that may include touch sensitive areas).
Regarding claim 6, Short teaches the system of claim 1, wherein the computing device is to render a portion of a figure depicted by the first input (Para 0050).
Regarding claim 7, Short teaches the system of claim 1, wherein the first input indicates an image object and the second input indicates a writing object, and wherein the computing device is to send the image object and the writing object to a remote server (figs 20-22 and Paras 0055-0056).
Regarding claim 8, Short teaches the system of claim 1, wherein the computing device is to present a user interface control, and is to exit a collaboration application and transmit an instruction to a remote server to cause the remote server to store data based on the first input and the second input in response to an activation of the user interface control (figs 20-22 and Paras 0055-0056).
Regarding claim 9, Short teaches the system of claim 1, wherein the computing device is to: render an operation based on the third input: receive an undo instruction from a remote server; and undo the operation in response to the undo instruction (fig. 19 and Para 0053).
Regarding claim 10, Short teaches a computing device (figs 23), comprising:
a processor (fig. 23, controller 18) ;
a memory in electronic communication with the processor (fig. 23, memory 44);
instructions stored in the memory, the instructions being executable to:
receive, from a first projector device, a first camera input corresponding to a first portion of a surface (fig. 24 and Para 0059);
receive, from a second projector device, a second camera input corresponding to a second portion of the surface; and generate a virtual surface corresponding to the first portion and the second portion of the surface (Para 0054)
Regarding claim 11, Short teaches the computing device of claim 10, wherein the surface is a whiteboard (Para 0002).
Regarding claim 12, Short teaches the computing device of claim 11, wherein the instructions are executable to: receive an input from a collaborating remote computing device; determine a projector mapping based on a location of the input in relation to the virtual surface; and send image data based on the projector mapping (figs 20-22 and Paras 0055-0056).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 5, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Short (US 2016/0255278), and further in view of Alberth (US 2013/0285922), provided by applicant’s IDS.
Regarding claim 5, Short teaches the system of claim 1, but Short does not expressly disclose wherein the computing device is to render a portion of the first input semi-transparently.
However, Alberth disclosed in fig. 9 and Para 0060, “render a portion of the first input semi-transparently”.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the system of Short by incorporated the technique of Alberth to include a transparent touch display screen in order to get a predictable result. 
Regarding claim 14, Short teaches the method of claim 13, but Short does not expressly disclose wherein the touch sensitive mat is rollable.
However, Alberth disclosed in fig. 1 and Para 0019, “the touch sensitive mat is rollable”.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the method of Short by incorporated the technique of Alberth to include a touch rollable display screen in order to get a predictable result. 
Regarding claim 15, Short in view of Alberth teaches the method of claim 13, further comprising switching between a horizontal mode and a vertical mode based on a rolled state of the touch sensitive mat (fig. 4 and Para 0042, Alberth).
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A.	Amo (US 2017/0285850), related to a method of capturing data entered on a touch sensitive mat or on an object physically disposed on the touch sensitive mat.
B.	Lyons (US 2016/0378258) related to a system, including a projector unit, an all-in-one computer comprising a calibration module and attachable to the projector unit, and a plurality of sensors communicatively coupled to the all-in-one computer is provided.5.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAIFELDIN E ELNAFIA whose telephone number is (571) 270-5852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571 272 0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.E.E/Examiner, Art Unit 2625                                                                                                                                                                                                        5/5/2022

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625